UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1208


LUIS A. SANCHEZ,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 13, 2018                                Decided: November 21, 2018


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Song Park, Senior
Litigation Counsel, Brendan P. Hogan, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis A. Sanchez, a native and citizen of Honduras, petitions for review of an order

of the Board of Immigration Appeals denying his motion to reopen. We have reviewed

Sanchez’s claims in conjunction with the administrative record. We conclude that the

Board did not abuse its discretion in denying the motion because Sanchez failed to show

that the new evidence he provided was previously unavailable. See 8 C.F.R. § 1003.2(c)(1)

(2018); Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998).             Further, under these

circumstances, we lack jurisdiction to review the Board’s discretionary decision not to

reopen sua sponte. See 8 C.F.R. § 1003.2(a) (2018); Mosere v. Mukasey, 552 F.3d 397,

400–01 (4th Cir. 2009). We find that Sanchez’s remaining claims are without merit.

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2